Case: 13-12543     Date Filed: 11/03/2014   Page: 1 of 6


                                                           [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 13-12543
                           Non-Argument Calendar
                         ________________________

                          Agency No. A099-261-024



HAODONG QIU,

                                                                         Petitioner,

                                   versus

UNITED STATES ATTORNEY GENERAL,

                                                                       Respondent.

                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                          ________________________

                              (November 3, 2014)

Before HULL, MARCUS, and MARTIN, Circuit Judges.

PER CURIAM:

     Haodong Qiu, a native and citizen of China, appeals the final order of the
               Case: 13-12543    Date Filed: 11/03/2014    Page: 2 of 6


Board of Immigration Appeals (BIA), which affirmed the Immigration Judge’s (IJ)

denial of asylum, withholding of removal, and denial of protection under the

United Nations Convention Against Torture and Other Cruel, Inhuman or

Degrading Treatment or Punishment (CAT). Qiu challenges the finding that his

asylum claim was untimely, and challenges the denial of his withholding-of-

removal and CAT claims on the merits. After careful consideration, we affirm.

                                          I.

      Qiu first argues that the BIA and IJ wrongly concluded that his application

for asylum was untimely filed. We lack jurisdiction to review that decision. We

review de novo our subject matter jurisdiction. Ruiz v. Gonzales, 479 F.3d 762,

765 (11th Cir. 2007). “[S]ection 1158(a)(3) divests our Court of jurisdiction to

review a decision regarding whether an alien complied with the one-year time limit

or established extraordinary circumstances that would excuse his untimely filing.”

Mendoza v. U.S. Att’y Gen., 327 F.3d 1283, 1287 (11th Cir. 2003). We retain

jurisdiction only to review questions of law and constitutional claims arising from

such a determination. 8 U.S.C. § 1252(a)(2)(B) & (D). Because Qiu does not raise

legal or constitutional claims as to the timeliness of his application, Qiu’s appeal of

that issue is dismissed.

                                          II.

      Qui next argues that the BIA and IJ erred in failing to withhold his removal.


                                           2
               Case: 13-12543     Date Filed: 11/03/2014    Page: 3 of 6


Because the BIA “adopted the IJ’s reasoning and briefly articulated its reasons for

doing so,” we review both the BIA and IJ decisions. Chacon-Botero v. U.S. Att’y

Gen., 427 F.3d 954, 956 (11th Cir. 2005). We review any legal determinations de

novo and any factual determinations under the substantial evidence test. Ruiz v.

U.S. Att’y Gen., 440 F.3d 1247, 1254–55 (11th Cir. 2006) (per curiam). “Under

the substantial evidence test, we view the record evidence in the light most

favorable to the agency’s decision and draw all reasonable inferences in favor of

that decision.” Adefemi v. Ashcroft, 386 F.3d 1022, 1027 (11th Cir. 2004) (en

banc). To conclude that a finding of fact should be reversed, the record must

“compel[] a reversal.” Id. (emphasis added).

      Under the INA, an alien shall not be removed to a country if his life or

freedom would be threatened on account of his “race, religion, nationality,

membership in a particular social group, or political opinion.” 8 U.S.C.

§ 1231(b)(3)(A). We have held that to obtain such relief, an alien must show a

clear probability of persecution by demonstrating that it is more likely than not that

he will be persecuted upon returning to his country. Rodriguez v. U.S. Att’y Gen.,

735 F.3d 1302, 1308 (11th Cir. 2013) (per curiam). An alien may satisfy his

burden of proof by showing the existence of past persecution, which gives rise to a

rebuttable presumption of future persecution. Id. Absent past persecution, an alien

is entitled to withholding of removal if “he establishes that it is more likely than


                                           3
               Case: 13-12543     Date Filed: 11/03/2014    Page: 4 of 6


not that he would face a future threat to his life or freedom upon removal due to a

protected ground.” Id. This court has required that “[a]n alien . . . present

‘specific, detailed facts showing a good reason to fear that he . . . will be singled

out for persecution on account of [a protected ground].’” Id. at 1310 (alteration in

original) (quoting Najjar v. Ashcroft, 257 F.3d 1262, 1287 (11th Cir. 2001)).

      The record here does not compel the conclusion that Qiu will more likely

than not face persecution in China because of a protected characteristic. First, Qiu

reported no problems when he previously lived in China; in fact, he testified that

he held a technical job with “above average” salary. The record supports the

finding that there was no evidence of past persecution.

      Second, absent past persecution, the record does not compel the conclusion

that Qiu will more likely than not be singled out for future persecution. Though

Qiu is a Christian, his religious activities in the United States have been limited to

attending church activities. Qiu provided no evidence that he would be singled out

from the 45,000,000 to 100,000,000 other Christians in China for persecution. Qiu

also provided no evidence for his claim that he was “black listed” in China because

of his church attendance. Although Qiu testified that, after he attended church

during a visit to America in 1993, his group leader criticized him, confiscated his

Bible, and forced him to sign a statement acknowledging guilt, this single incident

nineteen years ago does not demonstrate that the Chinese government would seek


                                           4
              Case: 13-12543     Date Filed: 11/03/2014    Page: 5 of 6


to persecute him today. Indeed, Qiu presented no evidence that he faced any

continuing consequences or that the Chinese government was still aware of his

actions. Finally, although Qiu testified that he believed the Chinese police had

visited his family and asked about his whereabouts in 1993, this incident was

isolated and temporally remote, and Qiu did not testify that police threatened him

or his family—let alone that they asked about his religious activity. The BIA and

IJ therefore did not err in failing to withhold removal.

                                         III.

      Finally, Qiu argues that the BIA and IJ erred by not providing him with CAT

relief. Under the CAT, an alien bears the burden of establishing that it is more

likely than not that he would be tortured if removed. 8 C.F.R. § 208.16(c)(2). The

CAT defines torture as:

      any act by which severe pain or suffering, whether physical or mental,
      is intentionally inflicted on a person for such purposes as obtaining
      from him or her or a third person information or a confession,
      punishing him or her for an act he or she or a third person has
      committed or is suspected of having committed, or intimidating or
      coercing him or her or a third person, or for any reason based on
      discrimination of any kind, when such pain or suffering is inflicted by
      or at the instigation of or with the consent or acquiescence of a public
      official or other person acting in an official capacity.

§ 208.18(a)(1).

      Here, the record does not compel the conclusion that Qiu would more likely

than not be tortured if removed. Qiu presented no specific evidence of past torture,


                                          5
              Case: 13-12543     Date Filed: 11/03/2014    Page: 6 of 6


nor did he testify about any specific threats related to future torture by the Chinese

government.

      Qiu’s petition is DISMISSED in part and DENIED in part.




                                          6